DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a curvature ratio” which is not adequately described in the specification to fulfil the written description requirement. Appropriate action is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090107251 (hereinafter Inamori) in view of Chinese Pat. Pub. # 105224129A (herein Jiang).

Regarding claim 1, Inamori teaches A curvature radius measuring apparatus configured to measure a curvature ratio of a panel of the type including a substrate 
a curvature radius measuring circuit disposed on the substrate (circuit, [0014]), the curvature radius measuring circuit comprising at least first and second strain sensing resistors formed on the substrate (strain gage resistance elements RA, RC, [0053], Fig. 7), 
the first strain sensing resistor disposed on the first mounting surface and configured to measure strain on the first mounting surface ([0084] and Fig. 7 teaches strain gage resistance element RA formed on a side of bend sensor on separate projection of base 10), and
the second strain sensing resistor disposed on the second mounting surface opposite the first mounting surface, the second sensing resistor being configured to measure strain on the second mounting surface ([0084] and Fig. 7 teaches strain gage resistance element RC on opposite side of bend sensor), 
the curvature radius measuring circuit connects the first and second strain sensing resistors to generate an output signal indicating only the curvature radius r of the panel at the first strain sensing resistor (output terminal T1 in [0056] would function as output for a 4-active bridge circuit that results in an output corresponding to one strain gage as explained in [0014]). 
Further regarding claim 1, Inamori does not explicitly teach the substrate being adhered to the panel so that, as the panel deforms upon being pressed, the substrate deforms following the deformation of the panel and a deformation neutral line is located on the panel or the substrate, the substrate having a first mounting surface and a second mounting surface disposed opposite to each 
Regarding claim 2, Inamori teaches wherein: said curvature radius measuring circuit comprises a voltage dividing circuit including said first strain sensing resistor and said second strain sensing resistor connected in series; or said curvature radius measuring circuit comprises a shunt circuit comprising said first strain sensing resistor and said second strain sensing resistor connected in parallel; or said curvature radius measuring circuit comprises a series-connected constant current circuit comprising said first strain sensing resistor and said second strain sensing resistor connected in series; or said curvature radius measuring circuit comprises a parallel-connected constant voltage circuit comprising said first strain sensing resistor and said second strain sensing resistor connected in parallel (As illustrated in FIG. 3, the series connected strain sensitive elements RA and RB and the series connected strain sensitive elements RC and RD are connected in parallel to each other between the terminals T1 and T3, and further, a connection node between the strain sensitive element RA and the strain sensitive element RB serves as the terminal T2 whereas a connection node between the strain sensitive element RD and the strain sensitive element RC serves as the terminal T4, thus constituting the bridge circuit, [0064]). 
Regarding claim 3, Inamori teaches wherein the first and second strain sensing resistors of said curvature radius measuring circuit are disposed on the substrate at locations aligned with each other across the thickness of the substrate; or the first and second strain sensing resistors of said curvature radius measuring circuit are staggeredly disposed on the substrate (Fig. 7 teaches staggered resistance elements RA, RB, that are staggered). 
Regarding claim 4, Inamori teaches wherein said curvature radius measuring circuit comprises four resistors connected in a half bridge circuit comprising said first strain sensing resistor, said second strain sensing resistor and two reference resistors which are electrically connected; or said curvature 
Regarding claim 5, Inamori teaches wherein two of the four resistors of said curvature radius measuring circuit are disposed on the substrate at locations aligned with locations of the other two of the four resistors across the thickness of the substrate; or the four resistors of said curvature radius measuring circuit are staggeredly disposed on the substrate (Fig. 7 teaches staggered resistance elements RA, RB, RC, RD).
Regarding claim 7, Inamori teaches wherein the substrate has a thickness ranging from 0.03 mm to 5 mm ([0024] teaches plate having thickness of 0.05 mm).
Regarding claim 8, Inamori teaches wherein the substrate comprises a base and a circuit layer disposed on the base ([0082] and Fig. 6 teaches layer RP on a flat base member 10' by patterning with photolithography).
Regarding claim 9, Inamori teaches wherein the base is a plastic base, a glass base, a metal base or a composite base (base member 10 and the cover member 20 are made of an organic molecular film including a polyimide film or a resin film, [0086]).
Regarding claim 10, Inamori teaches wherein the first and second strain sensing resistors are formed by printing, or by coating, or the first and second strain sensing resistors are formed by printing and have a polymer coating with pressure sensing property or a sintered piezoelectric ceramic coating ([0086] teaches formation via photolithography which is known in the art as circuit printing technology).
Regarding claim 11, Inamori teaches An electronic device, comprising: the curvature radius measurer of claim 1, and a curvature radius detecting circuit electrically connected to the curvature radius measurer (bend sensor, [0026]; see elements used to reject the limitations of claim 1).
Regarding claim 14, Inamori teaches a method of manufacturing a curvature radius measurer 
obtaining a substrate having a first mounting surface and a second mounting surface disposed opposite each other, 
disposing a first strain sensing resistor on the first mounting surface and disposing a second strain sensing resistor on the second mounting surface (resistance elements RA, RB, [0057], [0084] are mounted on correspond surfaces of base member 10 in Fig. 7); and 
electrically connecting the first and second strain sensing resistors to form a curvature radius measuring circuit that outputs a signal indicating only a curvature radius r of the pressable panel at the first strain sensing resistor (bridge circuit, [0075], Fig. 5; output terminal T1 in [0056] would function as output for a 4-active bridge circuit that results in an output corresponding to one strain gage as explained in [0014]).
Further regarding claim 14, Inamori does not explicitly teach the substrate being adhered to the panel so that, as the panel deforms upon being pressed, the substrate deforms following the deformation of the panel and a deformation neutral line is located on the panel or the substrate. However, Jiang teaches it is known in the art to bond substrate 201 with cover 24 using bonding layer 
Regarding claim 15, Inamori teaches wherein electrically connecting the first and second strain sensing resistors to form the curvature radius measuring circuit comprises: forming the curvature radius measuring circuit as a voltage dividing circuit by connecting said first strain sensing resistor in series with said second strain sensing resistor; or forming the curvature radius measuring circuit as a shunt circuit by connecting said first strain sensing resistor in parallel with said second strain sensing resistor; or forming the curvature radius measuring circuit as a series-connected constant current circuit by connecting said first strain sensing resistor in series with said second strain sensing resistor; or forming the curvature radius measuring circuit as a parallel-connected constant voltage circuit by connecting said first strain sensing resistor in parallel with said second strain sensing resistor; or forming the curvature radius measuring circuit as a half bridge circuit by electrically connecting said first strain sensing resistors, said second strain sensing resistor and two reference resistors; or disposing a third strain sensing resistor on the second mounting surface, disposing a fourth strain sensing resistor on the first mounting surface, and forming the curvature radius measuring circuit as a full bridge circuit by electrically connecting said first strain sensing resistor, said second strain sensing resistor, said third strain sensing resistor and said fourth strain sensing resistor (As illustrated in FIG. 3, the series connected strain sensitive elements RA and RB and the series connected strain sensitive elements RC and RD are connected in parallel to each other between the terminals T1 and T3, and further, a connection node between the strain sensitive element RA and the strain sensitive element RB serves as the terminal T2 whereas a connection node between the strain sensitive element RD and the strain sensitive element RC serves as the terminal T4, thus constituting the bridge circuit, [0064]).
Regarding claim 16, Jiang teaches the deficiencies of Inamori, specifically: wherein the substrate is adhered to the panel by a glue, a fastener, or a snap-fit structure (first bonding layer 221 and the 
Regarding claim 17, Jiang teaches the deficiencies of Inamori, specifically: wherein the substrate is adhered to the panel by the glue, and rigidity of the glue determines the location of the deformation neutral line and has no influence on the output signal generated by the curvature radius measuring circuit (When the modulus E 1 is a small value and the ratio of the Young's modulus E 2 to the bonding layer 22 is less than 10, the Young's modulus of the bonding layer 22 does not significantly affect the strain difference Δ ε, Specification).
For the above claims, it would be obvious to one of ordinary skill in the art to incorporate the bonding of Jiang into the invention of Inamori for at least the motivation of improving temperature compensation due to human touching, and improving accuracy (Background), Summary).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamori and Jiang as applied to claims above, and further in view of US 8596137, hereinafter Mathias.
Regarding claim 6, Mathias teaches the deficiencies of Inamori and Jiang, specifically: wherein another curvature radius measuring circuit including at least two resistors formed on the substrate, said curvature radius measuring circuit and said another curvature radius measuring circuit being distributed in an array on the substrate or in a circular shape on the substrate (Fig. 4 and paragraph at Col. 6, Line 1 teach structure 300 having a plurality of sensors 304A to measure strain in an array of sensors). It would be obvious to one of ordinary skill in the art to duplicate bend sensors for at least the purpose of identifying several areas of strain across a surface. Furthermore, based on MPEP 2144.04 VI B, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and as such a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed is significant. See In re Harza, 274 F.2d 669, 124 USPQ 378 § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.”

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamori and Jiang as applied to claims above, and further in view of US 20080146958, hereinafter Guillory.
Regarding claims 12 and 13, Guillory teaches, “wherein the substrate and the panel are adhered to each other by glue” and “wherein the glue is UV glue, AB glue, 502 glue, double-sided glue or foam glue” ([0060] teaches adhesive layer between circuit substrate and cover may be made of foam). As Guillory teaches using foam between circuit and cover is known in the art, it would be obvious to combine the adhesion that Guillory teaches between the cover and substrate of Inamori for at least the purpose of maintaining flexibility in the combined layers ([0060]). 

Response to Arguments
Applicant’s arguments filed 11/10/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852